



EXHIBIT 10.4


STAGE STORES
NONEMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
Stage Stores, Inc. ( “Company”), pursuant to its 2017 Long-Term Incentive Plan
(“Plan”), hereby grants to the individual listed below (“Participant”), a member
of the Board of Directors of the Company, a restricted stock award of shares of
common stock of the Company (“Restricted Stock Award”) on the terms set forth
below. The Restricted Stock Award is subject in all respects to the terms and
conditions set forth herein and in the Addendum included herewith (collectively
with the Addendum, this “Restricted Stock Award Agreement” or this “Agreement”)
and the Plan, which is incorporated herein by reference and made part hereof.
Unless otherwise defined herein, capitalized terms used in this Agreement shall
have the meanings set forth in the Plan.


SUMMARY OF TERMS


Participant:
 
[l]
Grant Date:
 
[l]
Total number of Shares granted:
 
[l] shares of the common stock of the Company (“Shares”)
Vesting schedule:
 
Except as set forth herein, the Restricted Stock Award shall vest on the earlier
of (i) the first anniversary of the Grant Date or (ii) the date of the first
annual meeting of the Company’s shareholders following the Grant Date (“Vesting
Date”), provided that the Participant has not had a Termination Event from the
Grant Date through the Vesting Date.
Vesting/forfeiture upon termination and other events:
 
Retirement, death and Disability. If the Participant has a Termination Event on
account of Retirement, death or Disability, the Restricted Stock Award will
immediately vest in full on the date of such Termination Event. For purposes of
the Restricted Stock Award, so long as the Participant remains a member of the
Board, “Retirement” shall not have the meaning given in the Plan, but shall mean
the Participant attaining the age at which a member of the Board must cease
serving on the Board as set forth in the Company’s Corporate Governance
Guidelines (which age is 75 years old as of the Grant Date).
Other termination. If the Participant has a Termination Event for any reason
other than Retirement, death or Disability, the unvested portion of the
Restricted Stock Award shall be automatically forfeited on the date of such
Termination Event.
Change in Control. Provided that the Participant has not had a Termination Event
from the Grant Date through the time immediately preceding the consummation of a
Change in Control, if a Change in Control occurs, the Restricted Stock Award
will immediately vest in full on the date of the consummation of the Change in
Control.





--------------------------------------------------------------------------------





Shareholder Rights:
 
Subject to the terms of this Agreement, the Participant shall have all rights of
a shareholder with respect to the Restricted Stock Award that has not vested,
including the right to vote and receive dividends, if any, on the unvested
portion of the Restricted Stock Award.





PARTICIPANT ACCEPTANCE    


By signing below, the Participant agrees to be bound by the terms and conditions
of the Plan and this Agreement and accepts the Restricted Stock Award. The
Participant accepts as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.
The Participant acknowledges delivery of the Plan and the Plan prospectus
together with this Restricted Stock Award Agreement. Additional copies of the
Plan and the Plan prospectus are available by contacting the Company’s Chief
Legal Officer, 2425 West Loop South, Houston, Texas 77027, or at (800) 324-3244.
                            
 
Agreed and accepted:
 
 
 
Participant
 
 
 
Date







2

--------------------------------------------------------------------------------





STAGE STORES, INC.
NONEMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT ADDENDUM
This Addendum is a part of the Restricted Stock Award Agreement with which it is
included.
1.
GRANT OF RESTRICTED STOCK. Pursuant to the terms of the Plan and this Agreement,
the Company hereby grants to the Participant, as of the Grant Date, a restricted
stock award for the number of Shares set forth in the summary of terms section
of this Agreement.



2.VESTING.


(a)The Restricted Stock Award shall become vested, and the restrictions
described in Sections 2(b) and 2(c) below shall lapse, upon the Participant’s
satisfaction of the requirements of the vesting schedule set forth in summary of
terms section of this Agreement.


(b)Except as set forth in the summary of terms section of this Agreement, if the
Participant has a Termination Event for any reason before the Restricted Stock
Award fully vests, the unvested portion of the Restricted Stock Award shall be
automatically forfeited on the date of such Termination Event.


(c)During the period before the Restricted Stock Award vests, except by will or
by the laws of descent and distribution, the non-vested portion of the
Restricted Stock Award may not be assigned, transferred, pledged or otherwise
disposed of by the Participant. Any attempt to assign, transfer, pledge or
otherwise dispose of the Shares contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the shares, shall be null,
void and without effect.


3.ISSUANCE OF SHARES.


(a)Stock certificates representing the Restricted Stock Award may be issued by
the Company and held in escrow by the Company until the Restricted Stock Award
vests, or the Company may hold noncertificated shares until the Restricted Stock
Award vests. When the Participant obtains a vested right to the Shares subject
to the Restricted Stock Award, the Company shall deliver to the Participant
evidence of book entry Shares or Share certificates representing the vested
Shares to be issued to the Participant, free of the restrictions set forth in
Section 2 of this Agreement. The certificates for Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer of
such Shares.


(b)The Company shall not be required to transfer or deliver any certificate or
certificates for Shares under this Agreement: (i) until after compliance with
all then applicable requirements of law; and (ii) prior to admission of the
Shares to listing on any stock exchange on which the Shares may then be listed.




3

--------------------------------------------------------------------------------





4.GENERAL RESTRICTIONS. The Restricted Stock Award is granted pursuant to the
terms of the Plan, which is incorporated herein by reference, and this Agreement
shall in all respects be governed by and interpreted in accordance with the Plan
and all applicable federal and state laws, rules, and regulations, and to such
approvals by any regulatory or governmental agency as may be required, and to
any rules or regulations of any stock exchange on which the Shares are listed.
This grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (a) rights and obligations with respect to withholding taxes, (b)
the registration, qualification or listing of the Shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement.


5.WITHHOLDING. The Company will not withhold or pay any amount to satisfy
federal, state, provincial, and local taxes, domestic or foreign, with respect
to any taxable event arising with respect to the Participant as a result of the
Restricted Stock Award (“Taxes”). The Participant acknowledges and agrees that
the Participant shall be solely responsible for the payment of any Taxes arising
in connection with the grant or vesting of the Restricted Stock Award or
otherwise arising under this Agreement or the Plan.


6.RIGHT TO TERMINATE SERVICES. Nothing in this Agreement shall confer upon the
Participant the right to continue as a member of the Board or affect any right
which the Company or its shareholders may have to terminate the directorship of
the Participant at any time and for any reason. This Agreement does not in any
way affect any other service agreement or arrangement that the Participant may
have with the Company or an Affiliate.


7.RECOVERY OF COMPENSATION; COMPLIANCE WITH POLICIES. Pursuant to Section 24.1
of the Plan, the Restricted Stock Award will be subject to any clawback policy
adopted by the Board or the Committee that is consistent with applicable law,
whether such Restricted Stock Award was granted before or after the effective
date of any such clawback policy. The Participant also represents and warrants
to the Company that the Participant is aware of and agrees to be bound by the
Company’s insider trading policies and the applicable laws and regulations
relating to the receipt, ownership and transfer of the Company’s securities.


8.SEVERABILITY. Every part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.


9.ENTIRE AGREEMENT. This Agreement, together with the Plan, contains the entire
agreement of the parties with respect to the Restricted Stock Award granted
hereby and may not be changed orally but only by an instrument in writing signed
by the party against whom enforcement of any change, modification or extension
is sought.






4

--------------------------------------------------------------------------------





10.NOTICE. Any notice to be delivered under this Agreement shall be given in
writing and delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed to the Company or the Participant at their last known
address, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.


11.GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The Participant agrees to submit to the
exclusive jurisdiction and venue of the federal or state courts located in
Harris County, Texas, to resolve any and all issues that may arise out of or
relate to the Plan or this Agreement.


12.HEADINGS. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe the provisions of this Agreement.


13.BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


14.SECTION 409A COMPLIANCE. This Agreement is intended to be exempt from or
otherwise comply with the provisions of Section 409A of the Code. The Company
may change or modify the terms of this Agreement without the Participant’s
consent or signature if the Company determines, in its sole discretion, that
such change or modification is necessary for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other guidance issued thereunder. Notwithstanding the previous sentence, the
Company may also amend the Plan or this Agreement or revoke the Restricted Stock
Award to the extent permitted by the Plan.




5